JUDICIAL ETHICS ADVISORY PANEL
  ¶ 1 QUESTION: May a judge hold a position as an officer and member of the Board of Directors of a private secondary school?
  ¶ 2 FACTS: Judge at time of appointment to the bench was serving as the President of the Board of Directors of a private Christian Secondary School without compensation. His question is may he continue to do so or should he resign.
  ¶ 3 DISCUSSION: (1) Would Judge's position with his name associated publicly with the school on letterheads, news stories, recruitment materials, etc. be seen as lending the prestige of judicial office to the advancement of the private interests of the judge or others as prohibited by Canon 2B.?
  ¶ 4 (2) The provisions of Canon 4C(3)(b)(II)(IV) specifically permit a judge to serve in such a capacity subject to enumerated restrictions and other requirements of the code stating: "a judge may serve as an officer, director, trustee or non-legal advisor of an educational, religious, charitable, fraternal or civic organization not conducted for profit subject to the following limitations and the other requirements of the code. —
  (b) a judge as an officer, director or non-legal advisor, or as a member or otherwise
  (I) may assist such organization in planning fund raising and may participate in the management and investment of the organizations funds, but shall not personally participate in the solicitation of funds or other fund raising activities,"
  (II). . . . . . .
  (III). . . . . . .
  Among the prohibitive activities are:
  (IV) "Should not use or permit the use of the prestige of judicial office for fund raising or membership solicitation."
  ¶ 5 ANSWER: Yes, with the restrictions imposed by the Code. Clearly the above provisions of Canon 4 specifically authorizing the enumerated activities contravenes any assumption that the same would violate the cited provisions with Canon 2.
  ¶ 6 We would caution that the judge's name should not appear on any solicitation of funds or recruitment materials.
/s/Robert L. Bailey, Chairman
/s/Robert D. Simms, Vice Chairman
/s/Milton C. Craig, Secretary